Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 14, the prior art of record fails to show a system comprising: a plurality of readers; and an information processor, wherein each reader includes: a first communicator configured to communicate with the information processor, an antenna configured to communicate with radio tags, and a first processor configured to measure a time in which radio waves are received with a plurality of channels in a carrier sense time, the carrier sense time being a time in which the radio tags are not communicating, and to transmit a channel report indicating a time in which radio waves are received with each channel to the information processor through the first communicator, and wherein the information processor includes: a second communicator configured to communicate with the plurality of readers, and a second processor configured to acquire the channel report from each of the plurality of readers through the second communicator and to generate an aggregate report indicating channel states while the plurality of readers are not communicating with the radio tags based on the plurality of acquired channel reports.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Khattak teaches a system and method for enhancing detection and qualification of analytes.
Xue teaches an UE modem for drones with flight path and signal quality information.
O’Keffe teaches a system and method for user profile enabled smart building control.
Park teaches a mobile terminal and method for controlling the same.
Worden teaches a sensor signal processing system and method using accelerometers.
Bose teaches multi-sensor even analysis and tagging system.
Suzuki teaches a reader including an antenna, a processor and a memory with wireless tag.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027. The examiner can normally be reached 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH C. LE
Examiner
Art Unit 2646




/THANH C LE/           Primary Examiner, Art Unit 2646
5/19/2022